Citation Nr: 0635951	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

Having reviewed the entire record, the Board finds that 
further development is needed before a decision can be issued 
on the merits of the claim.  Further development would ensure 
that the veteran's due process rights, including those 
associated with the duties to notify and assist, are met.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

During the appeal, the RO granted an increase of 50 percent 
for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective May 1, 2003.  See February 2005 rating decision.  
Despite the increase granted, the veteran's appeal for an 
increased rating remains before the Board.  Cf. AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In his August 2006 testimony, the veteran indicated that he 
has been receiving treatment for his service-connected PTSD 
at a VA inpatient and outpatient facility in New Orleans.  
The record remained open for 60 days, but the veteran did not 
submit any treatment records.  The RO must request these 
records and associate them with the claims folder.  

The veteran underwent a VA compensation and pension (C&P) 
PTSD examination in September 2003, in conjunction with his 
claim for service connection for PTSD.  He  now indicates, 
however, that he is entitled to a rating in excess of the 50 
percent currently assigned.  See October 2003 notice of 
disagreement (NOD); April 2005 VA Form 9.  When a veteran 
claims that his condition is worse than when originally 
rated, and the available evidence is too old for an adequate 
evaluation of the veteran's current condition, the VA's duty 
to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  
Fundamental fairness to the veteran warrants a more 
contemporaneous VA C&P examination for the purpose of 
ascertaining the current severity of his PTSD.  The veteran 
is hereby notified that it is his responsibility to report 
for any scheduled examination and to cooperate in the 
development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's VA treatment 
records.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The veteran's claims folder and a copy of 
this remand should be made available to 
the examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
